Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
This action is a response to papers filed on August 9, 2021.  Claims 1-2, 7-8, 23-24, and 26 have been amended. Claims 13-14 have been cancelled. No claim has been newly added.  Claims 19-21, and 23-26 have been withdrawn. Accordingly, claims 1-2, 4-8, 12-14, and 16 are under consideration on the merit.

Reason for Allowance
The following is an examiner’s statement of reasons for allowance: 
Claims 1-2, 4-8, 12-14 and 16 are previously rejected under 35 U.S.C. 35 U.S.C. 103 as obvious over Stepien et al (“Stepien”, US 20120319043 A1, published December 20, 2012) and Gladysz et al. (Non-patent literature; Top Curr. Chem, vol. 308, pp. 1-24; published online: 5 October 2011) in view of Kim et al (WO 2009061372 A1, published May 14, 2009).  The cited prior art does not teach or suggest each component is different and is selected from the group consisting of a hydrocarbon, a fluorocarbon, a silicone, a thermotropic liquid crystal, an ionic liquid, a polymer, and combinations thereof nor the two or more components are miscible at a first temperature such that the two or more fluidic components form a single phase within the plurality of droplets, and wherein the two or more components are immiscible at a second temperature such that the two or more fluidic components form a first phase and a second phase within the plurality of droplets. Thus, the cited prior art, alone or in combination, does not 

Rejoinder
Claims 1-2, 4-8, 12-14 and 16 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 19-21 and 23-26, directed to subcombination of the allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 01/13/20 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

CONCLUSION
Claims 1-2, 4-8, 12-14, 16, 19-21 and 23-26 are allowed.

CONTACT INFORMATION

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 5712720646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/YANZHI ZHANG/Primary Examiner, Art Unit 1617